561 F.3d 969 (2009)
SOCIETE CIVILE SUCCESSION RICHARD GUINO, a french trust, Plaintiff-Appellee,
v.
Jean-Emmanuel RENOIR, an individual, Defendant-Appellant, and
Beseder Inc., doing business as Rima Fine Art; Dror Darel, husband; Tracy L. Penwell, wife, Defendants.
Societe Civile Succession Richard Guino, a french trust, Plaintiff-Appellee,
v.
Jean-Emmanuel Renoir, an individual, Defendant, and
Beseder Inc., doing business as Rima Fine Art; Dror Darel, husband; Tracy L. Penwell, wife, Defendants-Appellants.
Societe Civile Succession Richard Guino, a french trust, Plaintiff-Appellant,
Richard W. Morris; Morris Law Firm, PLLC, Appellants,
v.
Jean-Emmanuel Renoir, an individual; Beseder Inc., doing business as Rima Fine Art; Dror Darel, husband; Tracy L. Penwell, wife, Defendants-Appellees.
Nos. 07-15582, 07-15583, 07-17209.
United States Court of Appeals, Ninth Circuit.
April 1, 2009.
Richard W. Morris, Esquire, Artemio Reategui, Esquire, Richard W. Stevens, *970 Morris Law Firm, PLLC, Surprise, AZ, for Plaintiff-Appellee.
Michael R. Hambly, Esquire, David Paul Steiner, Esquire, David Steiner & Associats, Los Angeles, CA, Ray K. Harris, Esquire, Fennemore Craig PC, Phoenix, AZ, for Defendant-Appellant.
Phil Scot Flemming, Esquire, Phoenix, AZ, Joshua J. Kaufman, Esquire, Venable LLP, Washington, DC, for Defendants.
Before: MARY M. SCHROEDER, D.W. NELSON and STEPHEN REINHARDT, Circuit Judges.

ORDER DENYING PETITIONS FOR REHEARING EN BANC

ORDER
Judge Schroeder and Judge Reinhardt voted to deny the petitions for rehearing en banc. Judge Nelson recommended denial of the petitions for rehearing en banc.
The full court has been advised of the petitions for rehearing en banc and no active judge has requested a vote on whether to rehear the matter en banc. (Fed. R.App. P. 35.)
The petitions for rehearing en banc are DENIED.